Citation Nr: 1530244	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress syndrome ("PTSD"). 

3.  Entitlement to an effective date earlier than December 17, 2013 for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 	


INTRODUCTION

The Veteran had active military service from November 1965 to September 1968, September 1978 to October 1979, and from June 1980 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 and January 2014 rating decisions from Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran testified at a hearing before the Board in April 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

At the Veteran's hearing, there was discussion of filing a claim for CUE on previous rating decisions, which he believes erroneously denied service connection for PTSD.  The Veteran is invited to submit a claim based on these assertions; however, this matter is not presently before the Board and will not be discussed hereto.  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus that is related to his military service.  

2.  The RO received on March 21, 2012, a statement from the Veteran requesting that his claim for PTSD be reopened and indicated that he sought service connection for his disability.  

3.  The Veteran was sent a letter from the RO explaining what he would need to submit in order to reopen his claim and the reasons why his claim was previously denied service connection.  He was granted service connection in a January 2014 rating decision with an effective date of December 17, 2013.  

4.  The Veteran's previous claim for service connection was denied in August 1994, July 23, 2003, and November 2003 for lack of a diagnosis.  The Veteran did not submitted new evidence or file an appeal within one year of this rating decision and as such, these rating decision are final.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for an effective date prior to December 17, 2013 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran asserts entitlement to service connection for tinnitus.  He claims that this disability began in service and he has been experiencing tinnitus ever since service.  

The Veteran was afforded an audiological examination in August 2012.  The Veteran reported to the examiner that had experienced tinnitus since service, at this time the Veteran was diagnosed with tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a Veteran is competent to report ringing in the ears). The Veteran submitted a statement in support of his claim in November 2012.  He claims that his tinnitus is more like a hissing sound in his ears and not a ringing.  He claims that he repaired vehicles in service with large 1000 horsepower 12 cylinders engines.  He claims that the noise generated from these machines caused his tinnitus.  He reported that the vibrations echoing from the engine compartment were constant; as were loud slamming and vibrations.  The Veteran's DD 214 states that his MOS during service was as a track vehicle repairman.  The Board concedes noise exposure in service.  As such, the remaining question is whether there is competent evidence of a nexus between the Veteran's in service noise exposure and his current diagnosis of tinnitus. 

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The examiner at the August 2012 examination stated that it was less likely than not that the Veteran's currently reported tinnitus was caused by or a result of military noise exposure.  The examiner stated that the Veteran's diagnosed tinnitus was not related to service because he had normal hearing noted throughout military service and his service treatment record are absent of complaints or treatment for tinnitus during his active duty.  

However, the Veteran has made repeated statements that he believes that his current tinnitus is related to his active service.  At his February 2013 examination, he stated that he began having this hissing sound in his ears while serving in Vietnam.  He claims that after a day of working on the track vehicle engines or following an incoming mortar attack he would immediately experience signs of tinnitus.  He also stated that he complained about the hissing sound in his ears on at least one occasion, but that he was told there was no treatment for it and that he had deal with it.  

The Board finds the Veteran's lay statements to be probative evidence supporting his claim for tinnitus.  The Veteran stated that the hissing in his ears began in service and has continued since service on a recurrent basis.  The Veteran is competent to report the onset of his tinnitus and the Board finds the Veteran's reported history to be credible.  Charles 16 Vet. App. at 374.

The negative etiological opinion that the August 2012 VA examiner was based solely upon the lack of treatment for tinnitus during service and the Board therefore gives this opinion little weight, particularly in light of the competent and credible report of tinnitus during service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evidence as a whole demonstrates that the Veteran's tinnitus had onset during service and therefore service connection is warranted.  38 C.F.R. § 3.303(d).

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran seeks an effective date prior to December 17, 2013 for the grant of service for PTSD.  Having carefully considered the claim in light of the record the applicable law, the Board finds that the evidence of record does not support the Veteran's contentions, and the claim is denied. 

The Veteran initially filed a claim for posttraumatic stress disorder (PTSD) in April 1994.  A claim for a psychiatric disorder to include PTSD was denied in an August 1994 rating decision.  The Veteran was notified of the decision and did not appeal.  The Veteran again filed a claim for PTSD in an application received at the RO in July 2002.  This claim was denied in a July 2003 rating decision.  Additional service records were received in September 2003 but were noted to be duplicate copies of service records that were already in the file.  A November 2003 rating decision noted that additional records were received and specifically indicated that a November 1977 enlistment examination and report of medical history and November 1979 immunization record were received.  In light of these newly received service treatment records, the RO reconsidered the claim for PTSD in November 2003 but continued to deny the claim.  The Veteran was notified of the decision but did not timely appeal and no additional evidence was received within the one year appeal period.  

As the prior rating decisions are final, in the absence of an assertion of clear and unmistakable error, it is not the appropriate point from which to determine the effective date of the current award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  The Board notes that there are no currently pending CUE claims with regard to the Veteran's claims for service connection for PTSD.  As explained in the Introduction, the Veteran noted during the hearing that they may file a claim for CUE but to date, not claim of CUE has been raised.  

Under 38 C.F.R. § 3.400 , the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  See 38 C.F.R. § 3.400; See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Wright v. Gober, 10 Vet. App. 343, 347 (1997) ("Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim.").  Therefore, it is the date of the receipt of claim to reopen or the date entitlement arose, whichever is later, that controls.

The Veteran filed a claim for PTSD in March 2012.  He had previously been denied service connection for PTSD because he did not have a diagnosis.  The Veteran was informed in a September 2012 letter of the reasons for the last prior denials and what evidence was needed to support his claim.  

When the Veteran submitted his claim for reopening in March 2012, he did not submit evidence of a diagnosis.  He submitted a statement that he was diagnosed PTSD at the Des Moines, Iowa VAMC.  A VA outpatient treatment record active problem list dated in February 2012 reflects a diagnosis of posttraumatic stress disorder (ICD/DSM 309.81) from June 27, 2002.  However, review of the actual VA treatment notes from June 2002 reflects there was no diagnosis of PTSD included in the treatment notes by a psychologist or psychiatrist, it just states that the Veteran was being treated for PTSD symptoms and he was recommended to start attending VA counseling sessions.  Private hospital records in 2001 note a diagnosis of adjustment disorder and in 2002 note diagnoses of depression, not PTSD.  

The Veteran was examined by a VA psychologist in November 2012.  At this time the Veteran did not received a diagnosis of PTSD.  Upon re-examination on December 17, 2013, he was diagnosed by a VA psychologist with PTSD.  The Veteran specifically argues that he should be granted service connection from the date he began attending PTSD outpatient clinic in June 2002.  However, the Veteran's assertions are not in line with the law.  38 C.F.R. § 3.304(f); 4.125 (requiring a diagnosis of PTSD in accordance with the DSM-IV).  Even though he claims to have been diagnosed in 2002, he actually was not diagnosed in accordance with VA guidelines.  

In this case, the Veteran filed a claim for reopening in March 2012.  Thus, the earliest possible date that the Veteran could receive as an effective date was March 21, 2012.  However, the Veteran did not have a PTSD diagnosis at the time of his filing.  He did not obtain a PTSD diagnosis that complied with VA guidelines until December 2013.  Under 38 C.F.R. § 3.400(r), the Veteran is entitled to an effective date of whichever is later between the receipt of the claim or the date entitlement arose.  Therefore, the Veteran is not entitled to an effective date that is the date of claim, because entitlement to service connection had not yet arisen.  The earliest possible date for service connection is the date of his examination, which is the date entitlement arose. 

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to December 17, 2013 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated November 2012 and November 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

In regards to the Veteran's claim for service connection for tinnitus, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for tinnitus is granted.  

An effective date prior to December 17, 2013 for the grant of service connection for PTSD is denied.  


REMAND

The Veteran is service connected for PTSD; however, he asserts that his current rating does not match the severity of his symptoms.  After a review of the evidence, the Board finds that the claim needs further development prior to a final adjudication on the merits.  

The Veteran underwent a VA psychological examination in December 2013.  At this time, he was diagnosed with PTSD.  The examiner stated that the bulk of the Veteran's depression is linked to his PTSD diagnosis that causes the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Based on this diagnosis and assessment the Veteran was assigned a 30 percent disability rating.  

However, the Veteran has stated that he felt the examiner was not bothered to understand his symptoms, and that he felt dismissed by the examiner.  Additionally, the Veteran reported at his hearing that he lives alone, rarely communicates with his family, and has no social interactions.  He also states that he is defensive and argumentative towards other Veterans.  Lastly, he reported that he looks to have confrontations with people.  Many of the statements the Veteran has provided since his December 2013 are in direct contrast to the information the Veteran provided at his examination.  As such, the Board is remanding this claim in order to obtain another VA psychological examination to determine the current nature and severity of the Veteran's PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

The Veteran stated at his hearing that he is currently in treatment at the VA and is attending PTSD counseling sessions at the VA clinic in Mason City.  The Board is also remanding for updated treatment records from this clinic.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers who treat him for his PTSD.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

Updated VA treatment records, to include those for VA counseling sessions at the VA in Mason City, should also be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service -connected PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examination report must include a full psychiatric diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examiner is to comment specifically on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The Veteran is encouraged to be as accurate and forthcoming with the examiner when discussing his symptoms.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim. If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


